19-807
     Paltan-Daquilema v. Garland
                                                                                                                  BIA
                                                                                                               Hom, IJ
                                                                                                          A205 703 139
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of August, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            ROBERT D. SACK,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   JOSE ANTONIO PALTAN-DAQUILEMA,
14            Petitioner,
15
16                     v.                                                                   19-807
17                                                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. *
21   _____________________________________
22
23   FOR PETITIONER:                                  Edgar L. Fankbonner, Goldberger &
24                                                    Dubin, PC, New York, NY.
25
26   FOR RESPONDENT:                                  Brian Boynton, Acting Assistant
27                                                    Attorney General; Anthony C.
28                                                    Payne, Assistant Director; Joseph
29                                                    D. Hardy, Trial Attorney, Office
30                                                    of Immigration Litigation, United
     *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Merrick B. Garland is automatically
     substituted as Respondent.
 1                                       States Department of Justice,
 2                                       Washington, DC.
 3

 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

8          Petitioner Jose Antonio Paltan-Daquilema, a native and

9    citizen of Ecuador, seeks review of a February 28, 2019

10   decision of the BIA affirming a November 17, 2017 decision of

11   an    Immigration     Judge   (“IJ”)       denying        his   application   for

12   asylum,    withholding        of    removal,        and     relief    under   the

13   Convention Against Torture.                In re Jose Antonio Paltan-

14   Daquilema, No. A205 703 139 (B.I.A. Feb. 28, 2019), aff’g No.

15   A205 703 139 (Immig. Ct. N.Y. City Nov. 17, 2017).                     We assume

16   the    parties’      familiarity     with     the    underlying       facts   and

17   procedural history.

18         Under    the    circumstances,        we    have     reviewed    the    IJ’s

19   decision as modified by the BIA, i.e., minus the adverse

20   credibility determination that the BIA did not reach.                          See

21   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

22   Cir. 2005).       We review the findings of the IJ and the BIA

23   under    the   substantial         evidence      standard,      and   we   review


                                            2
 1   questions of law de novo.         See 8 U.S.C. § 1252(b)(4)(B); Wei

 2   Sun v. Sessions, 883 F.3d 23, 27 (2d Cir. 2018).             We review

 3   the IJ’s decision to set and enforce filing deadlines for

 4   abuse of discretion.         See Dedji v. Mukasey, 525 F.3d 187, 191

 5   (2d Cir. 2008).

 6          Paltan-Daquilema first argues that the BIA should have

 7   remanded these proceedings and directed the IJ to consider

 8   evidence submitted by Paltan-Daquilema nearly six months

 9   after the IJ’s deadline for evidentiary submissions.                 But

10   “[t]o preserve an issue for judicial review, the petitioner

11   must    first   raise   it    with   specificity    before   the   BIA.”

12   Steevenez v. Gonzales, 476 F.3d 114, 117 (2d Cir. 2007)

13   (internal citations omitted).            Here, Paltan-Daquilema failed

14   to specifically challenge the IJ’s rejection of his late-

15   filed evidence before the BIA.           As a result, Paltan-Daquilema

16   failed to exhaust his administrative remedies as to that

17   decision, and we will not review this challenge for the first

18   time on appeal.     Id. at 118.

19          Paltan-Daquilema also argues that the BIA “should have

20   reversed the IJ’s adverse credibility finding.”           Petitioner’s

21   Brief at 24.     But the BIA concluded that it did not need to

22   address the IJ’s adverse credibility finding because, “even


                                          3
 1   assuming the respondent is credible, [the BIA would] affirm

 2   the Immigration Judge's finding that he did not adequately

 3   corroborate his claim and did not show that he has a well-

 4   founded fear of future persecution on account of a protected

 5   ground.”     Notably, Paltan-Daquilema has not challenged before

 6   this Court the agency’s dispositive finding that he failed to

 7   adequately corroborate his claim that he fears persecution as

8    an indigenous evangelical Ecuadorian man who has divorced.

 9   Paltan-Daquilema therefore has abandoned this claim.                  See

10   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d

11   Cir. 2005) (petitioner abandons claim by not raising it in

12   his brief).     And because it was not necessary for the BIA to

13   address the IJ’s credibility findings, much less to reverse

14   the   IJ’s    credibility   findings,   the   BIA   did   not   err   by

15   declining to do so.

16         For the foregoing reasons, the petition for review is

17   DENIED.      All pending motions and applications are DENIED and

18   stays VACATED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court




                                       4